Citation Nr: 0111529	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  96-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for abdominal pain, lumps and 
masses due to April 1984 cholecystectomy and intraoperative 
cholangiogram.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residual numbness in the 
extremities due to April 1984 cholecystectomy and 
intraoperative cholangiogram.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for decreased vision and/or 
headaches as a result of intracapsular cataract extraction of 
the left eye, with lens implant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from March 1951 to March 1953.

With respect to the disorders which the veteran contends are 
causally related to Department of Veterans Affairs (VA) 
treatment in April and July 1984, the Board of Veterans' 
Appeals (Board) first recognizes that despite the lack of a 
clear diagnosis regarding the veteran's continuous abdominal 
complaints, the record does contain multiple diagnoses of 
chronic abdominal pain and a private physician indicated in a 
medical report, dated in November 1995, that this pain 
"definitely started after the surgery."  In addition, with 
respect to the veteran's complaints regarding the existence 
of a left eye disorder as a result of July 1984 VA treatment, 
although a March 1997 VA outpatient record reflects an 
impression of no acute pathology of the left eye, there are 
earlier 1996 VA outpatient records documenting chronic 
complaints as to the left eye, including complaints of 
irritation and inflammation.  Moreover, VA outpatient 
treatment records from October 1986 refer to a small suture 
stub on the corneal surface of the left eye that was noted to 
be too small to remove, and it is unclear whether this stub 
is still located on the cornea, or the contribution, if any, 
this may have to the veteran's recurrent symptoms of 
irritation and inflammation.  

Thus, based on the above, the Board acknowledges the possible 
existence of some identifiable disability associated with the 
veteran's complaints of left eye and abdominal pain, which, 
under the newly enacted Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
VCAA), set forth below, requires the remand of all of the 
issues on appeal to obtain appropriate examinations to 
ascertain the existence of disability associated with the 
abdomen, left eye, and extremities, and for opinions as to 
whether the disabilities found, if any, are causally related 
to VA treatment.  The Board would like to point out at this 
time that its preliminary review of the record does not 
disclose medical evidence reflecting complaints or treatment 
for numbness of the extremities, and the Board can locate no 
diagnosis of any neurological disorder associated with the 
extremities.  Thus, due to the lack of any medical evidence 
of disability, the veteran's claim for 38 C.F.R. § 1151 
benefits for residual numbness of the extremities is arguably 
so deficient that further development under the VCAA is not 
required.  

However, the Board also observes that the veteran testified 
to recent treatment for this and his other claimed 
disabilities at the time of his hearing before Member of the 
Board in February 2001 (transcript (T.) at pp. 11-12), and 
the Board finds that the VCAA does require that the Board 
obtain such records, especially when they reportedly include 
VA treatment records.  Consequently, since these records may 
in fact demonstrate a current disability associated with 
numbness of the extremities, the Board finds that all of the 
requested development in this matter should also be 
accomplished with respect to the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residual numbness in the extremities due to April 1984 
cholecystectomy and intraoperative cholangiogram. 

In this regard, the Board notes that the VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The salient features of the new statutory provisions (and 
where they will be codified in title 38 United States Code) 
may be summarized as imposing the following obligations on 
the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

It should also be noted that in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") invalidated 38 C.F.R. § 3.358(c)(3), 
based on the fact the section of the regulation, which 
included an element of fault, did not properly implement 
38 U.S.C.A. § 1151.  In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The requirement for fault was eliminated.  
In December 1994, the United States Supreme Court (Supreme 
Court) affirmed the lower court's decision in Brown v. 
Gardner, 513 U.S. 113, 115 S. Ct. 552 (1994).  On March 16, 
1995, new regulatory criteria were promulgated by VA to 
conform to the Supreme Court's decision and to implement the 
holding in Gardner.

When the law or regulation changes after a claim has been 
filed but before the administrative or judicial appellate 
process has been concluded, the version most favorable to the 
appellant generally applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Congress amended 38 U.S.C.A. § 1151 in 1996 
for the purpose of changing the requirements concerning 
negligence for recovery under § 1151.  This change is 
effective October 1, 1997, and can be construed to affect 
only claims filed on or after that date.  The claims for 
compensation under 38 U.S.C.A. § 1151 that are now before the 
Board on appeal were initially filed prior to October 1, 
1997, and the Board will proceed on the basis that the more 
restrictive legislative changes which would place greater 
burdens on the claimant do not apply to this matter.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any disorders of 
the abdomen, left eye, and extremities, 
including, but not necessarily limited 
to those VA and/or private medical 
records to which the veteran referred at 
his hearing in this matter (T. at pp. 
11-12).  Any medical records other than 
those now on file pertaining to the 
above-noted disorders should be obtained 
and associated with the claims folder.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has identified.  If the RO is 
unable to obtain such records, it must 
provide the notice described in (6) 
above.  With respect to any Federal 
Government records such as VA records, 
the VCAA requires that the RO must 
discharge the obligations set forth in 
(7) above.

3.  The veteran should then be afforded 
examinations by appropriate medical 
providers to determine the nature, status 
and etiology of any disability associated 
with abdominal pain, lumps and masses, 
the left eye, and/or numbness of the 
extremities.  All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the medical 
providers in conjunction with the 
examinations.  After a review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the medical providers should express 
opinions as to all of the questions 
related to his or her specific specialty:

(a) What is the etiology and correct 
diagnosis of any current disorder of the 
abdomen, left eye, and extremities?

(b) What is the degree of medical 
probability that there was any increased 
or additional disability associated with 
the veteran's abdomen, left eye, and 
extremities as a result of training, 
hospitalization, medical or surgical 
treatment, or examination at the VA?  In 
this regard, the physician is requested 
to specifically comment as to the 
presence of all sequelae pertinent to the 
claims of increased or additional 
disability, including the veteran's 
abdominal pain, any suture stubs in the 
cornea of the left eye, headaches, 
recurrent left eye irritation and 
inflammation, and any loss of sensation 
in the extremities.

(c) If the physician believes that any 
increased or additional disability 
associated with the abdomen, left eye or 
extremities resulted from training, 
hospitalization, medical or surgical 
treatment, or examination at the VA, the 
physician should identify the increment 
or additional disability.  Once again, 
the physician is requested to 
specifically comment as to all sequelae 
related to such increased or additional 
disability.

If the physicians cannot answer any of 
the above questions without resort to 
speculation, the physicians should so 
indicate.  The examiners should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences on his claims 
as the information requested on these 
examinations address questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examinations and required opinions are 
in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claims 
for compensation under 38 U.S.C.A. 
§ 1151 for abdominal pain, lumps and 
masses, and residual numbness of the 
extremities due to April 1984 
cholecystectomy and intraoperative 
cholangiogram, and for decreased vision 
and/or headaches as a result of 
intracapsular cataract extraction of the 
left eye, with lens implant.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




